EX-99.906CERT EXHIBIT 12 (b) EX-99.906CERT RULE 30a-2(b) CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Tri-Continental Corporation (the registrant), do hereby certify, to such officers knowledge, that: The semi-annual report on Form N-CSR of the registrant for the six months ended June 30, 2008 (the Form N-CSR) fully complies with the requirements of Section 13(a) or 15(d) of the Securities
